—Appeal by the defendant from a judgment of the Supreme Court, Kings *749County (Rienzi, J.), rendered August 9, 1991, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty prior to a decision by the hearing court on that branch of his omnibus motion which was to suppress physical evidence. Thus, he forfeited his right to appellate review of any suppression issue (see, People v Carty, 173 AD2d 900; see generally, People v Fernandez, 67 NY2d 686; People v DeGraff, 186 AD2d 752; People v Andrade, 190 AD2d 678; People v Lewis, 140 AD2d 630). Rosenblatt, J. P., Copertino, Santucci and Joy, JJ., concur.